Citation Nr: 1113302	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-20 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disability, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for congestive heart failure.  The Veteran testified via videoconference before the undersigned Acting Veterans Law Judge during a Board hearing in September 2009.  The transcript from this hearing has been associated with the claims file.

The Board notes that at the time of the September 2006 rating decision the RO also granted service connection and assigned disability ratings for subcapsular cataract (0%), peripheral neuropathy of the right upper extremity (10%), peripheral neuropathy of the left upper extremity (10%), peripheral neuropathy of the right lower extremity (10%), and peripheral neuropathy of the left lower extremity (10%).  The awards were all made effective March 16, 2006.  In February 2007, the Veteran filed a notice of disagreement seeking an earlier effective date for the awards.  Specifically, he argued that benefits should be paid "retroactively for one year earlier than my effective date of claim in accordance with 38 C.F.R. § 3.114 ...."  In October 2007, the RO changed the effective date for the awards of these benefits to March 15, 2005.  Because the October 2007 decision represents a full grant of the benefits sought with respect to the earlier effective date issues based on the Veteran's request for a specific effective date, these matters are not presently before the Board for consideration as the appeal has been rendered moot.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's cardiovascular disability is secondary to his service-connected type II diabetes mellitus.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a cardiovascular disability secondary to his service-connected type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claim.

In the instant case, the Board is rendering a decision in full favor of the Veteran, finding that service connection is warranted for a cardiovascular disability secondary to service-connected type II diabetes mellitus and, therefore, a further discussion of the VCAA duties is unnecessary at this time.

II.  Law & Analysis

In general service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran contends that he has a cardiovascular disability that was caused by his service-connected type II diabetes.  The Board notes that the Veteran does not contend that his cardiovascular problems are related to service (i.e., direct service connection).  When addressing a claim for service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, given the favorable decision reached below regarding secondary service connection, the Board finds that any discussion regarding service connection on a direct basis is unnecessary.  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  Clearly, the new regulation is more restrictive than the prior case law and VA may not give impermissibly retroactive effect to the new regulation in this case.  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.  See 38 C.F.R. § 3.310 (effective October 10, 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is competent evidence of the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed).  In this case, the Veteran has diagnoses of congestive heart failure and dilated cardiomyopathy, and therefore has a cardiovascular disability for VA purposes.  See the June 2006 VA examination report.  

The Veteran also has a service-connected disability.  In April 2006, service connection was granted for type II diabetes and a 20 percent evaluation was assigned.  

Accordingly, the determinative issue regarding this claim is whether the Veteran's cardiovascular disability is attributable to his service-connected type II diabetes.  Such a question is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record on appeal contains several medical opinions which address whether the Veteran's cardiovascular disability is etiologically related to his service-connected type II diabetes, namely a January 2007 VA treatment note, June 2007 and December 2007 private treatment reports from Dr. S.R., and a May 2010 private treatment note from a nurse practitioner, all of which are favorable to the claim.  The record additionally includes VA examination reports dated in June 2006, November 2006 and May 2007, all of which are not favorable to his claim for secondary service connection.  

Clearly, there is a conflict in the medical evidence regarding the etiology of the Veteran's cardiovascular disability, specifically, whether his service-connected type II diabetes is implicated.  By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, making a credibility determination is something that falls within the province of the Board as part of its fact finding responsibility.  It is not error for the Board to favor the opinion of one competent medical authority over another when the Board gives an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As to the negative opinions, a June 2006 VA examiner, after examining the Veteran and reviewing the claims file, opined that it was not as likely as not that the Veteran's congestive heart failure was related to the type II diabetes.  The examiner, however, provided no rationale for his medical conclusion and, therefore, the Board assigns it little weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In November 2006, another VA examiner (this time in conjunction with a diabetes mellitus examination), opined that the Veteran's congestive heart failure should not be considered secondary to his diabetes.  Of significance, this examiner also failed to provide any rationale for his negative opinion.  In addition, the examiner noted that his opinion was based on the history of congestive heart failure provided by the Veteran and that he had no outside records to review concerning the Veteran's cardiac workup.  As a consequence, the Board also assigns this opinion very little weight.  

In May 2007, the Veteran was provided with a VA examination to determine the etiology of his cardiovascular disability.  Following clinical evaluation and review of the claims file, a VA physician's assistant opined that "[c]ardiomyopathy is less likely as not (less than 50/50 probability) caused by or a result of diabetes mellitus 2."  The rationale for the opinion was that medical literature has established no causal relationship between type II diabetes and cardiomyopathy.  Although the May 2007 examiner, unlike the June 2006 and November 2006 examiners, provided a rationale for his opinion, the Board notes that his reasoning appears to be contradicted by evidence subsequently added to the claims file.  In March 2008, the Veteran's representative submitted copies of several medical articles indicating that a positive relationship may exist between type 2 diabetes and the development of cardiovascular disease.  Indeed, one article discussed a study which found that patients with diabetes were much more likely to develop congestive heart failure than patients without diabetes.  This treatise evidence clearly calls into question the May 2007 VA examiner's negative opinion because it is premised on the finding that there is "no" medical literature linking cardiomyopathy to type II diabetes.  The submitted articles, however, show that there is at least some medical literature that does find a connection.  Overall, the negative opinions of record are entitled to only limited probative value. 

As to the four positive opinions, in a January 2007 VA treatment note a VA examiner stated that "[i]n the absence of any specific cause, other than myocardial loss due to infarct (type 2 D[iabetes ]M[ellitus] definitely helps cause MI [myocardial infarction]), it is as likely as not that his type 2 diabetes mellitus contributed to his congestive heart failure."  The examiner noted, however, he could not be sure of the cause of the Veteran's specific cardiomyopathy without reviewing records of his cardiology workup.  

In June 2007, Dr. S.R., a private treating physician of the Veteran, assessed that the Veteran's cardiomyopathy "could be" from small vessel disease from diabetes or due to diabetes itself.  In December 2007, Dr. S.R. again expressed his belief that diabetic small vessel disease was the most probable etiology of the Veteran's cardiomyopathy.  

Most recently, in a May 2010 office note regarding a follow-up visit for his type 2 diabetes, M.R., a private nurse practitioner, explained to the Veteran that diabetes "can cause" congestive heart failure due to microvascular complications and that the Veteran's extensive coronary history and diabetes markedly increases his risk of cardiovascular disease.  

The Board finds the opinions noting a link between the Veteran's type II diabetes and the development of his cardiovascular disability to be flawed in some respects.  For example, the January 2007 opinion is clearly speculative as the examiner indicates that he cannot be sure of the cause of the Veteran's cardiomyopathy without reviewing records regarding his cardiac workup.  Dr. S.R.'s June 2007 opinion, as well the nurse practitioner's statement that diabetes "can cause" congestive heart failure, is likewise speculative.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  Although Dr. S.R.'s December 2007 treatment note states that diabetic small vessel disease is the most probable etiology of the Veteran's cardiomyopathy, he provided no rationale for this conclusion.  

After reviewing all of the evidence of record, the Board finds that service connection is warranted for cardiovascular disability as secondary to service-connected type II diabetes.  In this case, the probative value of the negative nexus opinions is limited because these opinions either contain no supporting rationale or because the rationale provided is shown to be incorrect.  The probative value of the positive opinions also limited in some respects for the reasons explained above, but it is, as a whole, slightly more persuasive than the negative evidence.  Therefore, the Board finds that the evidence is at least in equipoise with regard to causation and, consequently, reasonable doubt must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  It cannot be said that the evidence preponderates against the Veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  As such, the claim for service connection for a cardiovascular disability on a secondary basis is granted.  

In arriving at its decision on this question, the Board acknowledges that it has relied upon material (the private nurse practitioner's May 2010 report) obtained subsequent to the RO's issuance of the most recent supplemental statement of the case in December 2008 and without a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  However, given that the Board is granting in full the benefit being sought on appeal, there is no risk of prejudice to the appellant.  See 38 C.F.R. §§ 19.37, 20.1304(c) (noting that new evidence received at the Board subsequent to the issuance of the last statement of the case or supplemental statement of the case need not be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case if the Board determines that the benefit sought may otherwise be allowed).  Indeed, such a procedure would serve only to further delay an allowance of the full benefit sought on appeal.

ORDER

Entitlement to service connection for a cardiovascular disability secondary to service-connected type II diabetes is granted.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


